       Case 20-05553                  Doc 12         Filed 03/04/20 Entered 03/04/20 23:36:04                                    Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Darlene F Nelson                                                       Social Security number or ITIN    xxx−xx−9020

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 2/28/20
Case number:          20−05553



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Darlene F Nelson

2. All other names used in the
   last 8 years
                                              1215 N Waterman Ave, Unit 2C
3. Address                                    Arlington Heights, IL 60004
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         Tom Vaughn                                                    Contact phone 312 294−5900
     Name and address                         55 E. Monroe Street, Suite 3850
                                              Chicago, IL 60603

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 3/2/20
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 20-05553                 Doc 12         Filed 03/04/20 Entered 03/04/20 23:36:04                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Darlene F Nelson                                                                                                                  Case number 20−05553

7. Meeting of creditors
    Debtors must attend the meeting to     March 26, 2020 at 12:30 PM                                         Location:
    be questioned under oath. In a joint                                                                     55 East Monroe, Suite 3850, Chicago, IL 60603
    case, both spouses must attend.
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 5/26/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 5/8/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 8/26/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           4/15/20 at 11:00 AM , Location: 219 South Dearborn, Courtroom 682, Chicago, IL 60604

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4500.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
           Case 20-05553           Doc 12       Filed 03/04/20 Entered 03/04/20 23:36:04                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 20-05553-JBS
Darlene F Nelson                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: dpruitt                      Page 1 of 2                          Date Rcvd: Mar 02, 2020
                                      Form ID: 309I                      Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 04, 2020.
db             +Darlene F Nelson,   1215 N Waterman Ave, Unit 2C,   Arlington Heights, IL 60004-5134
28681381       +Credit Guard,   791 Park of Commerce Blvd, Ste 500,   Boca Raton, FL 33487-4904
28681382       +Deptartment Store National Bank/Macy’s,   Attn: Bankruptcy,   9111 Duke Boulevard,
                 Mason, OH 45040-8999
28681385       +Mr. Cooper,   Attn: Bankruptcy,   8950 Cypress Waters Blvd,   Coppell, TX 75019-4620
28681394       +Zacheri Conroy,   1138 S Glenn Trail Rd,   Elk Grove Village, IL 60007-3039

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cutlerfilings@gmail.com Mar 03 2020 03:44:35       David H Cutler,
                 Cutler & Associates, Ltd.,   4131 Main St.,    Skokie, IL 60076
tr             +E-mail/Text: bncnotice@tomvaughntrustee.com Mar 03 2020 03:49:30        Tom Vaughn,
                 55 E. Monroe Street, Suite 3850,    Chicago, IL 60603-5764
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Mar 03 2020 03:47:23        Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,    219 S Dearborn St,    Room 873,
                 Chicago, IL 60604-2027
28681374        EDI: HNDA.COM Mar 03 2020 07:43:00      American Honda Finance,
                 Attn: National Bankruptcy Center,    Po Box 166469,    Irving, TX 75016
28681376       +EDI: CAPITALONE.COM Mar 03 2020 07:43:00      Capital One/Carson,     AttnL: Bankruptcy,
                 Po Box 30285,   Salt Lake City, UT 84130-0285
28681377       +EDI: CAPITALONE.COM Mar 03 2020 07:43:00      Capital One/Dress Barn,     Attn: Bankruptcy,
                 Po Box 30285,   Salt Lake City, UT 84130-0285
28681379       +EDI: CITICORP.COM Mar 03 2020 07:43:00      Citibank/The Home Depot,
                 Citicorp Credit Srvs/Centralized Bk dept,    Po Box 790034,    St Louis, MO 63179-0034
28681380       +EDI: WFNNB.COM Mar 03 2020 07:43:00      Comenity Bank/Carsons,     Attn: Bankruptcy,
                 Po Box 182125,   Columbus, OH 43218-2125
28681383        E-mail/Text: operationsclerk@easypayfinance.com Mar 03 2020 03:44:59
                 Easy Pay/Duvera Collections,    Attn: Bankruptcy,    Po Box 2549,    Carlsbad, CA 92018
28681378        EDI: JPMORGANCHASE Mar 03 2020 07:43:00      Chase Card Services,     Attn: Bankruptcy,
                 Po Box 15298,   Wilmington, DE 19850
28681384       +E-mail/Text: bncnotices@becket-lee.com Mar 03 2020 03:46:04        Kohls/Capital One,
                 Attn: Credit Administrator,   Po Box 3043,    Milwaukee, WI 53201-3043
28681386       +EDI: RMSC.COM Mar 03 2020 07:43:00      Syncb/hhgreg,    Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
28681387       +EDI: RMSC.COM Mar 03 2020 07:43:00      Synchrony Bank,    Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
28686687       +EDI: RMSC.COM Mar 03 2020 07:43:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
28681388       +EDI: RMSC.COM Mar 03 2020 07:43:00      Synchrony Bank/ JC Penneys,     Attn: Bankruptcy,
                 Po B 965064,   Orkando, FL 32896-5064
28681390       +EDI: RMSC.COM Mar 03 2020 07:43:00      Synchrony Bank/TJX,    Attn: Bankruptcy,      Po Box 965064,
                 Orlando, FL 32896-5064
28681389       +EDI: RMSC.COM Mar 03 2020 07:43:00      Synchrony Bank/TJX,    Attn: Bankruptcy Dept,
                 Po Box 965060,   Orlando, FL 32896-5060
28681391       +EDI: RMSC.COM Mar 03 2020 07:43:00      Synchrony Bank/Walmart,     Attn: Bankruptcy,
                 Po Box 965060,   Orlando, FL 32896-5060
28681392       +EDI: WTRRNBANK.COM Mar 03 2020 07:43:00      Target,    c/o Financial & Retail Srvs,
                 Mailstop BT POB 9475,   Minneapolis, MN 55440-9475
28681393       +EDI: CHRYSLER.COM Mar 03 2020 07:43:00      Td Auto Finance,    Attn: Bankruptcy,     Po Box 9223,
                 Farmington Hilss, MI 48333-9223
                                                                                               TOTAL: 20

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28681375          Capital One Bank Usa N
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 04, 2020                                             Signature: /s/Joseph Speetjens
        Case 20-05553       Doc 12    Filed 03/04/20 Entered 03/04/20 23:36:04            Desc Imaged
                                      Certificate of Notice Page 4 of 4


District/off: 0752-1          User: dpruitt               Page 2 of 2                  Date Rcvd: Mar 02, 2020
                              Form ID: 309I               Total Noticed: 25

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 2, 2020 at the address(es) listed below:
              David H Cutler    on behalf of Debtor 1 Darlene F Nelson cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                             TOTAL: 3
